 Case 3:20-cv-00177-REP Document 1-4 Filed 03/13/20 Page 1 of 1 PageID# 26



                                      EXHIBIT 4
                     Violation of NPDES Permit Discharge Prohibition

Dominion Site             Permit          Violation Description
                          Number
Possum Point Power        VA0002071       Unpermitted/Unauthorized discharges from Pond
Station                                   C through point source from at least March 2014
                                          through May 2015
Chesterfield Power        VA0004146       On or about July 5, 2017, Defendant experienced
Station                                   an unpermitted discharge of an estimated 277,000
                                          gallons of liquid from the Coal Pile Runoff Pond,
                                          which consisted of stormwater overflow
                                          comingled with coal fines.
Clover Power Station      VA0083097       Unpermitted discharge of stormwater comingled
                                          with coal fines from coal pile/limestone runoff
                                          basin, May 19, 2018.
Bath County Power         VA0053317       Unpermitted discharge of an estimated 3 gallons
station                                   of hydraulic oil on August 15, 2016.
Chesterfield Power        VA0004146       Unpermitted discharge of approximately 5
Station                                   gallons of hydraulic fluid on January 5, 2018.
Chesterfield Power        VA0004146       Unpermitted discharge of turbine lube oil as
Station                                   observed on October 25, 26 and November 1,
                                          2017.
Chesterfield Power        VA0004146       Unpermitted discharge of stormwater comingled
Station                                   with coal fines from Coal Pile Runoff Pond,
                                          September 28 and 29, 2016.
Chesterfield Power        VA0004146       Unauthorized discharges of sediment from
Station                   VWP10-1787      construction activities during August 2017.
